Citation Nr: 1325716	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a left thigh gunshot wound, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 2009 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in February 2012, he withdrew that request and asked that his appeal be forwarded to the Board.  

The Veteran claims his service connected gunshot wound of the left thigh weakened his leg and resulted in the fractured femur incurred during a motorcycle accident.  The issue of entitlement to service connection for a post operative fractured femur claimed as a secondary to the service connected gunshot wound of the left thigh has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for residuals of a left thigh gunshot wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On the day of his scheduled February 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA in writing that the Veteran wished to withdraw his claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

A January 2009 rating decision denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran perfected an appeal as to this issue in July 2009, but on the date of his July 2012 Board hearing, his representative requested withdrawal of his appeal as to this issue in writing on the Veteran's behalf.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.



REMAND

The Veteran asserts that his service-connected gunshot wound residuals disability has worsened since his last VA examination, conducted nearly five years ago in October 2008.  His statements of record assert that his left thigh muscle has significant weakness and that he has loss of feeling over the area.  

As it has been almost 5 years since the last examination, and the Veteran has alleged worsening of the disability, a remand for a new examination is warranted. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his left thigh disability.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA muscle injuries examination to determine the nature and severity of the Veteran's residual disability from the left thigh gunshot wound.  All tests deemed necessary should be conducted and the results reported.  The examiner should report all symptomatology associated with the gunshot wound residuals.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


